Fourth Court of Appeals
                                 San Antonio, Texas
                                      JUDGMENT
                                    No. 04-13-00552-CV

                           H.E.B. GROCERY COMPANY, LLP,
                                      Appellant

                                              v.

                                      Rogelio LOPEZ,
                                         Appellee

                  From the 37th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2012-CI-11065
                          Honorable Laura Salinas, Judge Presiding

      BEFORE JUSTICE ANGELINI, JUSTICE MARTINEZ, AND JUSTICE CHAPA

     In accordance with this court’s opinion of this date, the judgment of the trial court is
AFFIRMED. Costs of the appeal are taxed against appellant H.E.B. Grocery Company, LLP.

       SIGNED May 7, 2014.




                                                   Rebeca C. Martinez, Justice